 


110 HRES 536 IH: Recognizing the Johns Hopkins Men’s Lacrosse Team as the 2007 National Collegiate Athletic Association Division I Men’s Lacrosse Champions.
U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 536 
IN THE HOUSE OF REPRESENTATIVES 
 
July 11, 2007 
Mr. Cummings submitted the following resolution; which was referred to the Committee on Education and Labor 
 
RESOLUTION 
Recognizing the Johns Hopkins Men’s Lacrosse Team as the 2007 National Collegiate Athletic Association Division I Men’s Lacrosse Champions. 
 
 
Whereas this championship was the second NCAA Division I Men’s Championship for the Blue Jays in the past three seasons and the ninth in school history (1974, 1978, 1979, 1980, 1984, 1985, 1987, 2005, 2007); 
Whereas the Blue Jays had an impressive 2006–2007 season and accomplished an overall record of 13 wins and 4 losses; 
Whereas the Blue Jays have been successful under the leadership of Coach Dave Pietramal who is the first person in the history of college lacrosse to win an NCAA Division I Lacrosse Championship as both a player (1987) and as head coach (2005 and 2007); 
Whereas Jesse Schwartzman, Jake Byrne, Paul Rabil, Stephen Peyser, and Eric Zerrlaut were named to the 2007 All-Tournament Team; 
Whereas Jesse Schwartzman made 15 saves and was named as the Most Outstanding Player for the second time in a tournament during his career; 
Whereas Paul Rabil played exceptionally well as he scored one goal, reached a career high of 5 assists and scored 6 points; 
Whereas Paul Rabil earned an Academic All-America citation on his resume and is the sixth Hopkins lacrosse player to earn Academic All-America status, including the fifth under head coach Dave Pietramala; and 
Whereas Matt Bocklet, Chris Boland, Steven Boyle, Mark Bryan, Jake Byrne, Conor Cassidy, George Castle, Max Chautin, Brian Christopher, Eric Dang, Sam DeVore, Michael Doneger, Nick Donoghue, Matt Drenan, Drew Dabrowski, Tom Duerr, Michael Evans, John Franklin, Michael Gvozden, Greg Harrington, Lorenzo Heholt, Kevin Huntley, Will Jawish, Michael Kimmel, Jamison Koesterer, Max Levine, Graydon Locey, Nathan Matthews, Nolan Matthews, Andrew Miller, Michael Murray, Ben O’Neill, Josh Peck, Stephen Peyser, Andrew Posil, Michael Powers, Paul Rabil, Jesse Schwartzman, Brenden Skakandi, Dave Spaulding, Garrett Stanwick, Erik Stilley, Zach Tedeschi, Austin Walker, Val Washington, and Eric Zerrlaut greatly contributed to the team’s victory: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the Johns Hopkins Men’s Lacrosse Team for being champions on and off the field and for their victory in the 2007 NCAA Division I Men’s Lacrosse Championship; 
(2)recognizes and applauds the significant achievements of not only the team players, but also the hard work of the coaches, and the support of staff, students, and family, who helped to make the season successful; and 
(3)respectfully requests the Clerk of the House of Representatives to transmit copies of this resolution to the following for appropriate display: 
(A)William R. Brody, President of Johns Hopkins University. 
(B)Tom Caulder, Men’s Athletic Director. 
(C)Dave Pietramala, Men’s Lacrosse Head Coach. 
 
